Barnum v Maramag (2021 NY Slip Op 00656)





Barnum v Maramag


2021 NY Slip Op 00656


Decided on February 5, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 5, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CENTRA, TROUTMAN, AND WINSLOW, JJ.


21 CA 19-02192

[*1]KAREN R. BARNUM, PLAINTIFF-APPELLANT,
vCORAZON Y. MARAMAG, DEFENDANT-RESPONDENT, ET AL., DEFENDANT. 


PETER H. STOCKMANN, JAMESVILLE, FOR PLAINTIFF-APPELLANT.
SUGARMAN LAW FIRM, LLP, SYRACUSE (JENNA W. KLUCSIK OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from an order of the Supreme Court, Onondaga County (Donald A. Greenwood, J.), entered November 21, 2019. The order granted the motion of defendant Corazon Y. Maramag for summary judgment dismissing the complaint against her. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: February 5, 2021
Mark W. Bennett
Clerk of the Court